REQUESTED BY: Senator Donald L. Wagner Room 2002 State Capitol Lincoln, Nebraska 68509
Dear Senator Wagner:
In your letter of July 10, 1981, you call our attention to the fact that Neb.Rev.Stat. § 21-17,133 (Reissue 1977), was amended by section 19 of LB 204 by the Legislature this past session and inform us of your intention to amend this section if you feel such is required after receiving our response to your inquiries.
The substance of this amendment concerned the reimbursement for expenses of members of the Board of Directors of any corporation formed pursuant to the Nebraska Depository Institution Guarantee Corporation Act, Neb.Rev.Stat. §§ 21-17,127 et seq., (Reissue 1977), who are state employees. Apparently there are or could be members of such Board of Directors who are simultaneously state employees and it was evidently the intent of the Legislature that any such employee serving in this capacity be compensated for his necessary expenses related to this service in a manner prescribed by Neb.Rev.Stat. §§ 84-306.01 through84-306.05 (Supp. 1980).
You then inquire as to whether or not the Legislature constitutionally limited the compensation for expenses necessarily incurred by state employees simultaneously serving as Directors of such corporations and if so whether the compensation paid would be paid from corporate or state funds.
If state employees are to be permitted to simultaneously serve as members of Boards of Directors of such corporations, we do not believe that there are any constitutional infirmities in limiting the manner in which they are to be compensated for the services performed at a time they are being compensated by the state. Given the language of this amendment, it would appear to us that the expenses incurred by these state employees would be considered incident to their employment and necessary expenses incurred by them while employed, and would therefore be paid out of state funds.
We hope this answers your inquiry, and if we can be of further assistance to you on these matters, please let us know.
Sincerely, PAUL L. DOUGLAS Attorney General Terry R. Schaaf Assistant Attorney General